Steuer, J.
Plaintiff, as employer, in 1970 entered into a collective bargaining agreement with the defendant union. The contract had as its expiration date March 30, 1973. On May 16,1972, the defendant sent a notice to plaintiff stating: “ This letter is to inform you that we wish to terminate the existing agreement which expires on March 30, 1973.” The letter goes on to say that the union is preparing, to negotiate a new contract. On January 24,1973, the plaintiff sent a letter to defendant stating: “Pursuant to Section 8 (d) of the National Labor Relations Act, as amended, this will notify you that The New York Times Company desires to terminate, in accordance with its terms, the current Collective Bargaining Agreement between .The New York Times Company and New York Typographical Union No. 6 at its expiration on March 30, 1973.” The letter *232also states that the company has designated a bargaining agent for a new contract.
No new contract has been entered into. On September 3,1973, plaintiff notified defendant that it desired to arbitrate certain alleged breaches of the agreement. These alleged breaches were claimed to have occurred after the expiration date of the contract, and defendant refused to arbitrate. This action was thereupon begun, seeking an injunction against any strike or other work stoppage and directing the arbitration to proceed.
Concededly plaintiff’s rights depend solely on the contract of March 31, 1970. If that contract terminated on its expiration date there is no agreement between the parties providing for arbitration. Plaintiff contends that the contract by its terms survived the expiration date despite the notices sent. We disagree.
At the outset, it is not disputed that either party and, a fortiori, both parties, could elect to terminate the agreement at its expiration, and that if they did the agreement between them would be at an end. It is further incontestable — and in fact not contested — that if they did iso desire the two letters above quoted expressed such an intent. Plaintiff, however, claims despite this no termination was effected.
The grounds for this contention are that the parties contemplated a continued relationship and in fact the employees continued to work for the stipulated pay for the same hours as provided for in the contract. The contract provided (§ 87) that upon giving 60 days’ notice either party may seek a change in the terms of the contract. Upon the giving of such notice both agreed to negotiate forthwith; and if no agreement were reached by the expiration date of the contract the contract would be maintained until agreement was reached or other action was authorized.
We do not regard the two notices sent by the parties as notices pursuant to this section of the contract. No change in the terms of the contract is sought. No provision for negotiations prior to the expiration of the contract is suggested. The only mention of negotiations is for an entirely new contract, as to which neither party committed itself in advance. No immediate negotiations contemplated by the section were demanded by either party. It could not be more clear that neither party intended that its notice was in fulfillment of section 87.
We understand that Federal labor, law prevails in a matter of this description (U. S. Code,.tit. 29, § 185; Teamsters Local v. Lucas Flour Co., 369 U. S. 95). But we find no distinction from the above conclusions in Federal law. There, as here, arbitration *233is a matter of contract and, short of agreeing thereto, no one can be compelled to arbitrate (Steelworkers v. Warrior & Gulf Co., 363 U. S. 574, 582). There, as here, an unequivocal notice of termination ends the contract (M. K. & O. Tr. Lines v. Division No. 892, 319 F. 2d 488). And the fact that an employer-employee relationship continues does not extend the terms of the contract (Procter & Gamble Ind. Union of Port Ivory, N. Y. v. Procter & Gamble Mfg. Co., 312 F. 2d 181).
The judgment entered in New York County (Vincent A. Massi, J.) on October 15,1973, should be reversed, the judgment vacated and the complaint dismissed on the facts and the law, with costs.